Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nam H. Huynh (Reg. No. 60,703) on 01/28/2021.  

The application has been amended as follows: 

 	Claim 1 (Examiner Amended) A method of multi-stage food image recognition, the method comprising: 
training a first deep neural network to produce detected object data from non-ideal image data, the detected object data comprising detected region data and detected feature data, the detected region data indicating a region of the non-ideal image data containing a food object, and the detected feature data indicating detected features of the food object; 
training a second deep neural network to produce categorized object data based on the detected object data, the categorized object data comprising a food category data and categorization feature data, the food category data indicating a food category in which the food object belongs, the categorization feature data indicating categorization features of the food object that identifies the food object as belonging in the food category; 
,
 	wherein training the third deep neural network in the food subcategories of the food category comprises: receiving user subcategory input relating to the categorized object data; receiving ambient environment data relating to non-ideal image data; and training the third deep neural network based on the user subcategory input and the ambient environment data,
 	wherein the ambient environment data comprises at least one of: ambient lighting data; ambient humidity data; and time-of-day data.

 	Claim 2 Examiner Cancelled)
 	Claim 6 (Examiner Cancelled)

 	Claim 7 (Examiner Amended) A method of image recognition comprising: receiving non-ideal image data; 
detecting, by a first deep neural network, a food object from the non-ideal image data to produce detected object data, the detected object data comprising detected region data and detected feature data, the detected region data indicating a region of the non- ideal image data containing the food object, the detected feature data indicating detected features of the food object; 
inputting the detected object data to a second deep neural network; categorizing, by the second deep neural network, the food object from the detected object data to produce categorized object data, the categorized object data comprising category data and categorization feature data, the category data indicating a food category in which the food object belongs, the categorization feature data indicating 
 	selecting a third deep neural network from a plurality of deep neural networks, the third deep neural network trained in food subcategories of the food category in which the food object belongs by:
 	receiving user subcategory input relating to the non-ideal image data; 
receiving ambient environment data relating to the non-ideal image data; and 
training the third deep neural network in the food subcategories of the food category based on the user subcategory input and the ambient environment data,
 	wherein the ambient environment data comprises at least one of: ambient lighting data; ambient humidity data; and time-of-day data; 
inputting the categorized object data to the third deep neural network; and 4Atty. Docket: 4502-42800 (85819872US01)
subcategorizing, by the third deep neural network, the food object based on the categorized object data to produce subcategorized data that indicates a food subcategory of the food category in which the food object belongs. 
 	
 	Claim 8 (Examiner Cancelled)
 	Claim 14 (Examiner Cancelled)
 	Claim 15 (Examiner Amended) Apparatus for multi-stage food image recognition, the apparatus comprising: 
a processor; and 
memory coupled to the processor, the memory for storing instructions that, when executed, cause the apparatus to: 6Atty. Docket: 4502-42800 (85819872US01)generate detected object data using a first deep neural network, the detected object data comprising detected region data and detected feature data, the detected region data 
generate categorized object data using a second deep neural network, the categorized object data comprising category data and categorization feature data, the category data indicating a food category from a plurality of food categories in which the object belongs, the categorization feature data indicating categorization features of the food object that identifies the food object as belonging in the food category; 
 	select a third deep neural network from a plurality of deep neural networks, the third deep neural network trained in food subcategories of the food category in which the food object belongs by:  
 	receiving user subcategory input relating to non-ideal image data; 
 	receiving ambient environment data relating to the non-ideal image data; and 7Atty. Docket: 4502-42800 (85819872US0])
training the third deep neural network based on the user subcategory input and the ambient environment data,
 	wherein the ambient environment data comprises at least one of: ambient lighting data; ambient humidity data; and time-of-day data
 	inputting the categorized object data to the third deep neural network; and 
generate subcategorized data using the third deep neural network, the subcategorized data indicating a food subcategory of the food category in which the object belongs. 

 	Claim 16 (Examiner Cancelled)
 	Claim 20 (Examiner Cancelled) 

 	End Examiner Amendments. 

Allowable Subject Matter

 	Claims 1, 3-5, 7, 9-13, 15 and 17-19 are allowed.

 	The following is an examiner’s statement of reasons for allowance: A search was conducted with regard to applicant's claims as amended above. 
 	Upon an updated search based on the amendments filed on 12/08/2020, Examiner has found new prior art in Merler et al. (US 9,928,448 B1). 
	Merler teaches a food image classifier using semantic relationships in a classification hierarchy, where multiple neural networks are used to classify and sub-classify food objects based on image data (see abstract, fig. 1, 2 and 4). 
The system of Zheng (see previous final action mailed on 08/14/2020) and Merler do not teach the claims as examiner amended above.  
Furthermore, claims 1, 3-5, 7, 9-13, 15 and 17-19 would not be obvious to a person of ordinary skill in the art considering the prior art on record and therefore involve an inventive step. When incorporating all the limitations in combination, none of the prior art discloses the features as claimed. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BILODEAU whose telephone number is (571)270-3192.  The examiner can normally be reached Monday-Thursday 8:00am-6:00pm Pacific Standard Time.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached at (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Bilodeau/
Primary Examiner, Art Unit 2648